Citation Nr: 1207293	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to include any residuals. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease. 

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease. 

4.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease. 

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to Lyme disease. 

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to Lyme disease. 

7.  Entitlement to service connection for headaches, to include as secondary to Lyme disease. 

8.  Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease. 

9.  Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease. 

10.  Entitlement to service connection for tinnitus, to include as secondary to Lyme disease. 

11.  Entitlement to service connection for a hearing loss disability, to include as secondary to Lyme disease. 

12.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease. 

13.  Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease. 

14.  Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease. 

15.  Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease. 

16.  Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 6, 1981, to August 18, 1981, with additional service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for Lyme disease, a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability.  In a March 2010 rating decision, the RO denied service connection for headaches, cognitive impairment, dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all to include as secondary to Lyme disease.  The Veteran perfected an appeal as to those issues.

Pursuant to a motion by the Veteran's attorney for extension of time, the Board notified the Veteran in a March 2011 letter that an additional 90 day extension of time was being granted.  The Veteran was advised that he could submit evidence up until May 29, 2011.  In a March 2011 statement, the Veteran's attorney indicated that all evidence in their possession had been submitted and that the additional extension of time was no longer necessary, and requested that the Board proceed with review of the evidence.  

In June 2011, the Board remanded these matters for further development, which has been completed and the case has been returned to the Board for appellate consideration. 

The issues of service connection for a lumbar spine disability, a cervical spine disability, a hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has Lyme disease or any residuals thereof.  

2.  The preponderance of the evidence is against a finding that a bilateral knee disability is related to service or secondary to a service-connected disability.

3.   The preponderance of the evidence is against a finding that a bilateral shoulder disability is related to service or secondary to a service-connected disability. 

4.  The preponderance of the evidence is against a finding that a disability manifested by memory loss is related to service or secondary to a service-connected disability.

5.  The preponderance of the evidence is against a finding that headaches are related to service or secondary to a service-connected disability.

6.  The preponderance of the evidence is against a finding that a disability manifested by cognitive impairment is related to service or secondary to a service-connected disability.

7.  The preponderance of the evidence is against a finding that a disability manifested by dizziness and poor balance is related to service or secondary to a service-connected disability. 

8.  The preponderance of the evidence is against a finding that a heart disability is related to service or secondary to a service-connected disability. 

9.  The preponderance of the evidence is against a finding that splenomegaly is related to service or secondary to a service-connected disability. 

10.  The preponderance of the evidence is against a finding that diffuse myelitis is related to service or secondary to a service-connected disability. 

11.  The preponderance of the evidence is against a finding that an organic disease of the nervous system is related to service or secondary to a service-connected disability. 

12.  The preponderance of the evidence is against a finding that radial neuropathies of the feet and hands are related to service or secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A bilateral knee disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

3.  A bilateral shoulder disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  A disability manifested by memory loss was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Headaches were not incurred in or aggravated by active military service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131 ,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  A disability manifested by cognitive impairment was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2011).

7.  A disability manifested by dizziness and poor balance was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2011).

8.  A heart disability was not incurred in or aggravated by active military service, may not be presumed to have incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

9.  Splenomegaly was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

10.  Diffuse myelitis was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

11.  An organic disease of the nervous system was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

12.  Radial neuropathies of the feet and hands was not incurred in or aggravated by active military service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in June 2011.  The Board specifically instructed the RO/Appeals Management Center (AMC) to issue a statement of the case (SOC) pertaining to the issues of service connection for headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands; schedule the Veteran for an examination to ascertain the nature and etiology of any Lyme disease; and to readjudicate the claims.  Subsequently, the AMC issued an SOC in September 2011 for the claims for service connection for headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands.  The Veteran was afforded an examination for his Lyme disease in September 2011, and his claims were readjudicated in a November 2011 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2007 and November 2009, prior to the March 2008 and March 2010 rating decisions, respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the service connection claims on both a direct and secondary basis; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  

As noted above, the Board remanded this matter in part in June 2011 to provide the Veteran an examination for his Lyme disease claim, and he was then afforded such an examination in September 2011.  This examination report reflects that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

As to his other claims on appeal decided herein, the Board finds that medical examinations are unnecessary because, as shown below, the weight of the evidence is against a finding that the Veteran's claimed conditions are secondary to his in-service treatment for Lyme disease.  Under such circumstances, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the United States Court of Appeals for Veterans Claims (Court) held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  While the evidence shows that the Veteran was successfully treated for Lyme disease in service, there is no in-service evidence of the claimed bilateral knee disability, bilateral shoulder disability, a disability manifested by memory loss, headaches, disability manifested by cognitive impairment, disability manifested by dizziness and poor balance, heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system, and radial neuropathies of the feet and hands. As will be discussed further below, the Veteran, himself, has indicated that they these disabilities are secondary to his Lyme disease.  The September 2011 examination addresses the Veteran's in-service treatment for Lyme disease and the lack of any chronic residuals thereof.  Accordingly, further examinations for these claimed disabilities are not necessary.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has declined to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

General Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Service Connection for Lyme Disease

The Veteran essentially claims that he currently has Lyme disease, or residuals thereof, from service.  

As noted in the June 2011 remand, the record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in June 1984 while on duty with the National Guard.  However, the record at that point included conflicting evidence as to whether the Veteran had Lyme disease or residuals thereof.  Some of the evidence reflected that the Veteran had tested negatively for Lyme disease and/or any residuals thereof suggesting that the Veteran's in-service Lyme disease had resolved.  See private treatment records dated in June 2007, July 2007, August 2007 and VA examination reports dated in April 2009 and May 2009.  

On the other hand, there was also evidence to suggest that the Veteran still had the disease and/or its residuals.  A February 2008 record noted that the Veteran had disseminated Lyme disease in 1984, which was untreated for two months and that his 10 days of treatment with doxycycline was probably not adequate for disseminated Lyme disease.  It was further noted that the Veteran had become increasingly disabled, and treatment with intravenous ceftriaxone was discussed.  It was acknowledged that although there was no direct evidence of central nervous Lyme disease, it was still possible that he had such disease even with a negative spinal fluid, negative current serology, and negative Magnetic Resonance Imagining as none of them are 100 percent sensitive for Lyme encephalopathy of which there are a percentage of patients who do not improve with intravenous antibiotics.  Subsequent records dated in March 2008 show that he was treated with ceftriaxone due to the diagnosis of Lyme disease. 

Because the record was unclear whether the Veteran still has Lyme disease or any residual thereof, the Board remanded this matter for an examination.  He was afforded an examination in September 2011.  The examiners included a medical doctor who was board certified in infectious disease, and also the Chief of Infectious Diseases at the VA Medical Center in Madison, WI, and the other examiner was a medical doctor.  Both doctors had appointments in the Internal Medicine Department at the University of Wisconsin School of Medicine and Public Health.  In rendering their examination report, both physicians extensively reviewed the claims folder, outlining the history of the Veteran's infectious disease, in conjunction with evaluation and interview of the Veteran.  

Based on the evidence, the examiners indicated that it was more likely than not that the Veteran had disseminated Lyme disease during service after incurring a tick bite.  They cited to the classic symptoms of documented fevers, rash, headaches, and blood work which were consistent with Lyme disease.  They found that the infection was appropriately treated with doxycycline in August 1984 and there was nothing in the record suggesting that he did not complete or tolerate his treatment.  Noting the Veteran's symptoms and the current standard of care, the examiners found that the Veteran should have likely been treated for a longer time with medication.  However, they added that his treatment with doxycycline for 10 days was adequate to clear the infection.  

With respect to any residuals of this disease, the examiners noted that the records from the 1980's did not demonstrate any residual Lyme disease symptoms and in fact a May 1985 examination report (less than 1 year following the infection) showed that he was healthy without neurological or musculoskeletal disorders.  Furthermore, they noted that had the infection not cleared, the Veteran's subsequent serologies and tests would have been positive, which they were not.  

The examiners reviewed the other medical opinions contained in the Veteran's claims file.  Both examiners indicated that they were in agreement with Dr. Agger's July 2007 interpretation of the data the Veteran does not have Lyme disease.  The Veteran had (and has) nonspecific symptoms and given his negative serologies and negative spinal fluid Lyme IFA-EIA and Lyme PCR, he did not/does not have persistent Lyme disease.  Addressing Dr. Firary's treatment of the Veteran, the examiner noted that such treatments were controversial given the labs she had available.  They noted that Dr. Agger chose not to treatment the Veteran and Dr. Crnich indicated that he would have also not provided treatment.  They found that it was unlikely that the Veteran would have active Lyme disease in light of the negative evaluation.  

As to post-Lyme syndrome, the examiners noted that this was controversial but that the current date would only support a causal relationship if the symptoms persisted right after the initial infection, i.e. the symptoms would not clear and redevelop years later.  The evidence from the 1980's does not show that the symptoms persisted and the 1985 service examination report reflects no related medical issues.  The examiners accordingly determined that the Veteran did not meet the criteria for a diagnosis of post-Lyme disease syndrome.  They further stated that the Veteran had multiple other disease to explain his symptoms (e.g. Parkinson's disease).  In conclusion, the examiners opined that the Veteran had Lyme disease in 1984 for which he was treated and cleared in 1984 with no current active or latent Lyme disease infection or post-Lyme disease syndrome, or other Lyme disease residuals.  None of the Veteran's symptoms and conditions are caused by his 1984 Lyme disease but caused by other non-Lyme disease etiologies.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the September 2011 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions), extensive evaluation and interview of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, this opinion is found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The VA examination report addressed the inadequacies of the other opinions, namely citing to the controversial nature of the treatment provided by the Veteran's private physician.  Furthermore, the VA examiners (one of whom specializes in infectious disease), not only reviewed the claims folder in reaching their conclusions, but also offered extensive reasoning and bases for their conclusions unlike the succinct reports by the other practitioners.  In light of the foregoing, the Board has placed greater probative weight on the findings of the September 2011 VA examination report that the Veteran does not currently have Lyme disease.  As such, the preponderance of the competent evidence weighs against a finding that the Veteran currently has Lyme disease or has had any such disability at any time during the course of the appeal.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran does not have Lyme disease, service connection for Lyme disease is not warranted. 

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of whether the Veteran developed chronic Lyme disease from his in-service tick bit is question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran is competent to report what he experiences such as being bitten by a tick during service, he is not competent to render an opinion that he currently has Lyme disease, or residuals thereof, as a result of this bite as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of Lyme disease.   See 38 C.F.R. 
§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In the present case, the Board gives more credence and weight to the opinion rendered by the VA examiners.  These examiners rendered their findings after extensive evaluation of the Veteran and review of the claims folder.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of these medical professionals, to include an infectious disease specialist.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Furthermore, the Veteran has submitted numerous articles about Lyme disease. Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the articles is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the VA examiners, who personally examined the Veteran and cited to the current relevant medical principles with attention to the specifics of the Veteran's case.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Remaining Claims

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a cardiovascular disability becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, this presumption does not apply as discussed below. 

The Veteran contends that all of his claims for service connection for disabilities, other than Lyme disease, are secondary to Lyme disease.  However, because the Board has determined above that service connection for Lyme disease is not warranted, all of the claims fail on a secondary basis.  Furthermore, to the extent that the Veteran claims that his claimed disabilities are a result of his in-service tick bite and treatment during service for Lyme disease, the Board notes that as discussed in detail above, the weight of the evidence is against a finding that he currently has residual disability from that tick bite.  As noted, the VA physicians in September 2011, after review of the Veteran's claims folder and examination of the Veteran, concluded that the Veteran's claimed condition were "not caused by his Lyme disease from 1984."  Rather these conditions were attributed to non-Lyme disease etiologies. 

Accordingly, the Board concludes that service connection for a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system, and radial neuropathies of the feet and hands cannot be established secondary to Lyme disease.  

Although the Veteran has specifically indicated that his various disabilities are all secondary to his Lyme disease, the Board will also address the disabilities on a direct basis to afford the Veteran all possible avenues for his claims.  With respect to an in-service disease or injury, the Board notes that none of these disabilities were noted in the service treatment records and in fact, the Veteran himself has not indicated that these disabilities were incurred during service.  The first indication of any of these disabilities, if at all, was not until many years after service discharge, beginning in the late 1990's and later.  Additionally, a heart disability did not manifest within one year of service discharge and the Veteran is not entitled to service connection on a presumptive basis.  See supra 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Accordingly, service connection on either a direct or presumptive basis is not warranted for any of the claimed disabilities decided herein.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits). 

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system, and radial neuropathies of the feet and hands.  The benefits sought on appeal are accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for Lyme disease, to include any residuals, is denied. 

Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for headaches, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a heart disability, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease, is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran essentially contends that he currently has bilateral hearing loss and tinnitus related to service.  He asserts that as a welder he was exposed to acoustic trauma from loud noise (e.g. grinders, welders, air chisels, artillery, mortar, weapons, etc.) during active service; he also indicates that he was exposed to loud noise during his National Guard duty but more so on active duty.  In this regard, he was afforded an audiological examination in August 2011.  Upon evaluation of the Veteran, the examiner noted that there was poor agreement between speech recognition scores and pure tone average suggesting a non-organic component.  The examiner added that based on the inconsistent test results that the Veteran's hearing loss and tinnitus could not be attributed to service.  Based on this evidence, the Board finds that another examination is necessary to determine the nature and etiology of the Veteran's current hearing loss disability and tinnitus.  Accordingly, the Board a complete and adequate opinion as to the onset and etiology of the Veteran's current hearing related disabilities is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

As to the claim for service connection for lumbar and cervical spine disabilities, service treatment records reflect that the Veteran complained of back pain in August 1981.  The record shows that he reported back pain when he dropped something; an assessment of muscle strain was noted.  However, the record is unclear whether the back pain involved the Veteran's cervical or lumbar spines.  Additionally, the records show that in June 1985, the Veteran had a sudden onset of lumbar spine pain when he helped put a cylinder into a truck.  A diagnosis of acute lumbar strain was noted.  Post-service treatment records show that the Veteran has had various spine disabilities of both the cervical and lumbar regions.  Specifically as the cervical spine disability, the record reflects that the Veteran had neck stiffness and pain following a motor vehicle accident in August 1995.  VA provided the Veteran a joints examination in May 2009.  While the examiner evaluated the Veteran's lumbar and cervical spines, the only diagnosis given with regard to joints was chronic pain.  In so doing, the examiner indicated that the Veteran spent his career at a job involving heavy labor and had documented injuries in a 1995 motor vehicle accident.  The examiner also noted that the Veteran's back problems were possibly related to heavy lifting in 2004 and 2005.  The Board finds that this opinion is not adequate as it did not take into account the Veteran's documented spine complaints in service.  See supra Barr.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of his current cervical and lumbar spine disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current bilateral hearing loss disability and/or tinnitus is related to active duty, to include the Veteran's in-service noise exposure.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current cervical and lumbar spine disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current cervical and/or lumbar spine disability is related to active duty, to include the notations in the Veteran's service treatment records cited herein.   

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. After undertaking any additional development which it deems to be necessary, readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


